EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jessica Rauckman, Reg. No. 58,975; on January 24, 2022.

The application has been amended as follows: 
	In claim 20, lines 5 and 6, “substantially equal to a diameter or cross section of the vessel when the first end is expanded” was deleted, and in its place,
--when the first end is expanded, the opening facing in a direction proximal to the tubular body and having a diameter substantially equal to a diameter of a lumen of the vessel or having a shape corresponding to a cross-sectional shape of the lumen of the vessel--  was inserted.

	In claim 30, lines 4 and 5, “such that an opening of the first end comprises a similar diameter or cross-section as the vessel and the second end is compressed” was deleted, and in its place,


	In claim 33, line 3, “cross-section” was deleted, and in its place, --a cross-sectional shape--  was inserted.

In line 8, between “wherein” and “tubular”, --the--  was inserted.

Also in line 8, “cross-section” was deleted, and in its place, --cross-sectional shape--  was inserted.

In line 9, “provided” was deleted, and in its place, --defined--  was inserted.

In line 13, “cross-section provided” was deleted, and in its place, --cross-sectional shaped defined--  was inserted.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With respect to base claim 20, none of the prior art of record, alone or in combination, a material capture system, comprising, inter alia: a tubular body comprising a first end and a second end, wherein the tubular body is transformable to a first expanded configuration in which the first end is free to expand into contact with a vessel wall of a vessel thereby 
With respect to base claim 30, none of the prior art of record, alone or in combination, none of the prior art of record, alone or in combination, discloses a material capture system, comprising: a tubular body comprising a first end and a second end, wherein the tubular body is transformable to a first expanded configuration within a vessel in which the first end is expanded and the second end is compressed, such that an opening of the first end faces in a direction proximal to a tubular body and comprises a diameter similar to a diameter of a lumen of the vessel or has a shape corresponding to a cross-sectional shape of the lumen of the vessel, wherein the tubular body comprises a fold between the first end and the second end such that a compressed portion of the tubular body extends through an expanded portion of the tubular body, wherein a pocket is created within a sidewall of the expanded portion of the tubular body that extends from the opening and between the expanded portion of the tubular body and the compressed portion of the tubular body, and wherein the tubular body is configured to axially lengthen and shorten through a working range.

For comparison to the present invention, prior-art reference Follmer et al. (U.S. Pat. No. 10,687,834), for example, discloses a material capture system, comprising, inter alia: a tubular body comprising a first end and a second end, wherein the tubular body is transformable to a first expanded configuration in which the first end is expanded, wherein the second end is compressed in the first expanded configuration, wherein the tubular body comprises a fold between the first end and the second end, and wherein the tubular body is configured to axially lengthen and shorten through a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawing
The drawing was received on January 4, 2022.  This drawing is acceptable.

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771